IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANI BAKER                                 : No. 377 MAL 2022
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
SEAN BOWIE AND KELLY BOWIE                 :
ANDRES ORTEGA-GONAZALEZ                    :
                                           :
                                           :
PETITION OF: SEAN BOWIE AND KELLY          :
BOWIE                                      :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.